Citation Nr: 1313356	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  08-08 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The veteran had active service from September 1993 to September 1997.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In October 2011 the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claim file.

In December 2011 and May 2012, the Board remanded the claim for further development.

In August 2012, the RO granted service connection for sinusitis.  As the benefit sought on appeal has been fully granted with regards to this issue, the claim is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In May 2012, the Board remanded the claim for a new VA medical opinion by the examiner who had conducted the January 2012 VA examination.  The Board found that the VA medical opinion provided in January 2012 was inadequate as the examiner did not discuss the Veteran's reported symptoms since service.

In January 2012, the VA examiner opined that there is less than a 50 percent probability that GERD is related to service.  She noted she had reviewed the claim file and stated that there is no documentation in the claim file of records to substantiate any evidence of symptoms and/or treatment for GERD during active duty.  She further noted that there is a document the Veteran signed in May 1997 in which he denied any symptoms.  Finally, she noted that the first evidence of any documentation was in December 1997 after discharge when he was seen by a private physician.  

A new VA medical opinion was obtained in May 2012.  The opinion was provided by a different VA examiner.  After a review of the claim file, the new examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in service injury, event or illness.  He reasoned that based on a review of the claim file, there is no documented evidence suggesting symptoms, diagnosis, treatment or self medication of GERD while in service.  The patient does have documentation of GERD after service and has been prescribed Prilosec which is a proton pump inhibitor used for GERD.  

Neither opinion discusses the Veteran's specific symptoms or reports thereof.  Rather, they focus on the documented evidence, and fail to discuss the Veteran's report of symptoms during service.  Therefore, the Board finds that the May 2012 opinion is not only inadequate, but it does not comply with the Board's order of May 2012.  

Therefore, and unfortunately, the claim must be remanded once again for a new opinion which complies with the Board's order of May 2012.  


Accordingly, the case is REMANDED for the following action:

1.  Arrange for the review of the file by a VA examiner, different from the ones who provided the January 2012 and May 2012 opinions, for an opinion as to the etiology of the currently diagnosed GERD. 

The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  The examiner should be granted access to the Veteran's Virtual VA file for their review of any relevant records contained therein.  The examiner must note in the report that a review of the paper and virtual file has been conducted.

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that GERD is related to the Veteran's active service, to include his statements as to self-medication in-service.

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible evidence regarding the onset of the symptoms reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate. 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

If the reviewer finds that interview with the Veteran and/or diagnostic testing is necessary, such should be accomplished.  A report should be prepared and associated with the Veteran's VA claims folder. 

2.  Notify the Veteran that it is his responsibility to report for any scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Thereafter, readjudicate the Veteran's claim for service connection for GERD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


